NORTHCUTT, Judge.
John Bratcher challenges an order denying his motion for transcripts of record to support his motion filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm in part, reverse in part, and remand for further proceedings.
*918In his motion for transcripts, Bratcher asked the circuit court to provide him transcripts of the plea hearings in two cases “in the event he needs to amend his [3.850] motion and/or prepare for an evidentiary hearing.” Bratcher is not entitled to free copies of the transcripts unless they were prepared at public expense and are in the possession of counsel. See Johnson v. State, 836 So.2d 1103 (Fla. 2d DCA 2003). Therefore, we affirm the denial of Bratcher’s motion for transcripts.
We reverse the order insofar as it purports to summarily deny Bratcher’s rule 3.850 motion. The circuit court attached no portions of the record to support its denial of the motion. Further, Bratcher’s motion went to two trial court cases. The fact that the motion may be successive in one case is not grounds for denying it in regard to the second case. On remand, if the circuit court again summarily denies the rule 3.850 motion, it shall attach portions of the record that conclusively refute Bratcher’s claims.
Affirmed in part, reversed in part, and remanded.
SALCINES and STRINGER, JJ., Concur.